           Case 2:18-cr-00049-cr Document 36 Filed 10/17/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                          )
                                                   )
                              Plaintiff,           )
                                                   )
               v.                                  )       Docket No. 2:18-cr-49
                                                   )
ANEGELO PETER EFTHIMIATOS,                         )
                                                   )
                              Defendant.           )

           STIPULATED MOTION TO SEAL EX PARTE COLLOQUY IN
       SEPTEMBER 4, 2018 TRANSCRIPT AND TO DESIGNATE AS EX PARTE

       Angelo Peter Efthimiatos, by and through counsel, Craig S. Nolan, Esq., moves to seal a

portion of the transcript of the September 4, 2018 hearing on AFPD Steven L. Barth, Esq.’s

Motion to Withdraw as counsel for Mr. Efthimiatos and to designate that portion as ex parte.

During the hearing, the Court excused the government from the courtroom and conducted an ex

parte discussion with Attorney Barth and Mr. Efthimiatos regarding the reasons underlying the

withdrawal request. The ex parte colloquy is transcribed at Page 3, Line 8 through Page 26, Line

15 of the September 4, 2018 transcript. Undersigned counsel requested the transcript because, as

successor counsel to Mr. Barth, undersigned counsel needs a full understanding of information

shared with the Court. Dissemination of the transcript to the government or the public would

impair the defense, and would also discourage future defendants and defense counsel from

engaging in open, frank discussions with the Court on the issue of withdrawal. Further, Mr.

Efthimiatos spoke openly with the Court based on his understanding that the discussion was

being conducted on an ex parte basis while the government was not present. Undersigned

counsel has conferred with AUSA Eugenia A.P. Cowles, Esq., and is authorized to represent that

the government stipulates to this motion.
   Case 2:18-cr-00049-cr Document 36 Filed 10/17/18 Page 2 of 3



Dated at Burlington, Vermont, this 17th day of October, 2018.


                                     ANGELO PETER EFTHIMIATOS


                             By:     /s/ Craig S. Nolan
                                     Craig S. Nolan, Esq.
                                     SHEEHEY FURLONG & BEHM P.C.
                                     30 Main Street, 6th Floor
                                     P.O. Box 66
                                     Burlington, VT 05402-0066
                                     (802) 864-9891
                                     cnolan@sheeheyvt.com




                                        2
           Case 2:18-cr-00049-cr Document 36 Filed 10/17/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Craig S. Nolan, counsel for Angelo Peter Efthimiatos, do hereby certify that on October

17, 2018, I electronically filed with the Clerk of Court the following document:

           STIPULATED MOTION TO SEAL EX PARTE COLLOQUY IN
       SEPTEMBER 4, 2018 TRANSCRIPT AND TO DESIGNATE AS EX PARTE

using the CM/ECF system. The CM/ECF system will provide service of such filing via Notice

of Electronic Filing (NEF) to the following NEF parties:

       AUSA Eugenia A. Cowles, Esq.
       U.S. Attorney’s Office
       11 Elmwood Avenue
       P.O. Box 570
       Burlington, VT 05403
       eugenia.cowles@usdoj.gov

       Dated at Burlington, Vermont this 17th day of October, 2018.

                                             ANGELO PETER EFTHIMIATOS


                                     By:     /s/ Craig S. Nolan
                                             Craig S. Nolan, Esq.
                                             SHEEHEY FURLONG & BEHM P.C.
                                             30 Main Street, 6th Floor
                                             P.O. Box 66
                                             Burlington, VT 05402-0066
                                             (802) 864-9891
                                             cnolan@sheeheyvt.com




                                                3
